Citation Nr: 0600815	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
November 2000.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 feasibility 
determination by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Employment Division (VR&E) of 
the St. Petersburg, Florida, Regional Office (RO), which 
found the veteran to be an infeasible candidate for specific 
vocational rehabilitation training.

The veteran relocated to California and jurisdiction of his 
claim was assumed by the RO in Los Angeles, California.


FINDING OF FACT

The veteran is service connected for status post anterior 
cruciate ligament reconstruction and acneform dermatitis; 
both disabilities are rated noncompensable in degree.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code have 
not been met.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. 
§ 21.40 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, VCAA is inapplicable to claims such as 
the one decided herein.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  The statute at issue in this matter is not found in 
Chapter 51; rather, it is found in Chapter 31.

The record indicates that the veteran is currently in receipt 
of noncompensable evaluations for service-connected status 
post anterior cruciate ligament reconstruction and acneform 
dermatitis.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (B) (West 2002), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.  However, section 404(a)(b) of Public 
Law 102-568 amended this statutory framework on October 1, 
1993, providing that eligibility for Chapter 31 vocational 
rehabilitation may also be established if a veteran has a 
service-connected disability which is compensable at 10 
percent which was incurred in or aggravated in service on or 
after September 16, 1940, and has a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B) (West 2002).

Thus, with regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran does not meet the requirement of 
having a service-connected disability which is compensable at 
10 percent, which was incurred in or aggravated in service on 
or after September 16, 1940.  Therefore, he is not entitled 
to vocational rehabilitation training under Chapter 31.  Id.  

The Board notes that in determining that the veteran was an 
infeasible candidate for specific vocational rehabilitation 
training, the VR&E mistakenly stated that the veteran's 
service-connected status post anterior cruciate ligament 
reconstruction was 20 percent disabling, but denied training 
due to the physical nature of the occupation he wanted to 
pursue, which it determined was not feasible.  That February 
2001 determination was issued prior to the November 2001 
rating decision, which granted service connection for status 
post anterior cruciate ligament reconstruction and acneform 
dermatitis and assigned noncompensable evaluations.  The 
veteran initially appealed the assignment of the 
noncompensable evaluations, and a statement of the case was 
issued in September 2003.  He did not, however, perfect an 
appeal.  Thus, while the RO denied the veteran's claim for 
different reasons than the Board, the result is the same.  

Accordingly, on the basis of the available record, the 
veteran does not meet the basic eligibility requirements for 
Chapter 31 benefits, insofar as he does not have a service-
connected disability that is at least 10 percent disabling 
and entitlement to vocational rehabilitation must be denied.  
38 U.S.C.A. § 3102(1) and (2); 38 C.F.R. § 21.40.  


ORDER

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


